326 S.W.3d 542 (2010)
Michael WEBB, Respondent,
v.
TREASURER OF MISSOURI as Custodian of Second Injury Fund, Appellant.
No. ED 94462.
Missouri Court of Appeals, Eastern District, Division Four.
November 23, 2010.
Mary Sommers-Getz, Attorney Generals Office, St. Louis, MO, for appellant.
Dean Christianson, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The Second Injury Fund ("SIF") appeals from an award of the Labor and Industrial Relations Commission ("Commission"), pursuant to Section 287.220 RSMo. Supp.1998 awarding Michael Webb ("Claimant") permanent total disability. In its sole point on appeal, the SIF claims the Commission erred as a matter of law when it held that Claimant was entitled to permanent total disability.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).